UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                        No. 99-4215
MARK ANTHONY REYNOLDS, a/k/a
Mark Anthony Fain, a/k/a Mark
Anthony Wilson,
Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Irene M. Keeley, District Judge.
(CR-98-27)

Submitted: January 20, 2000

Decided: January 27, 2000

Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert E. Barrat, Martinsburg, West Virginia, for Appellant. David E.
Godwin, United States Attorney, Paul T. Camilletti, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mark Anthony Reynolds appeals his conviction and sentence
imposed after a guilty plea to uttering and possessing a counterfeit
security (a car title) with intent to deceive another in violation of 18
U.S.C.A. § 513(a) (West Supp. 1999). Reynolds' attorney has filed a
brief in accordance with Anders v. California , 386 U.S. 738 (1967),
raising several issues but stating that, in his view, there are no merito-
rious grounds for appeal. Reynolds was informed of his right to file
a pro se supplemental brief but has failed to do so. After a thorough
review of the record, we affirm.

Reynolds' counsel first questions whether Reynolds' guilty plea
was knowing and voluntary where Reynolds was not advised of the
essential elements of the offense. Although the district court did not
enumerate specifically the elements of the offense during the plea col-
loquy conducted pursuant to Fed. R. Crim. P. 11,"[w]e . . . refuse to
require the district court[ ] to recite the elements of the offense in
every circumstance. In many cases, [as is the case here,] such a proce-
dure would be a formality and a needless repetition of the indictment,
which often tracks the essential elements of the offense." United
States v. Wilson, 81 F.3d 1300, 1307 (4th Cir. 1996). We therefore
find that any error was harmless. See United States v. Goins, 51 F.3d
400, 402 (4th Cir. 1995) (providing standard).

Reynolds' counsel also asserts that Reynolds' guilty plea was not
knowing and voluntary because Reynolds claims he discussed a bribe
with a third party. Reynolds, however, stated at the Rule 11 colloquy
that he had not been threatened or coerced and that his plea was not
the result of promises not contained in the plea agreement. See United
States v. DeFusco, 949 F.2d 114, 119 (4th Cir. 1991) (finding that
defendant's statement at Rule 11 hearing that he was not coerced or

                     2
threatened constitutes "strong evidence of the voluntariness of his
plea"). We therefore find this claim to be meritless.*

Second, Reynolds' counsel asserts that the district court clearly
erred in refusing to award a reduction for acceptance of responsibility
under U.S. Sentencing Guidelines Manual§ 3E1.1 (1997). Reynolds'
involvement in another fraudulent scheme while on bond was incon-
sistent with acceptance of responsibility. See USSG § 3E1.1, com-
ment. (n.3); United States v. Miller, 77 F.3d 71, 75 (4th Cir. 1996)
(finding that defendant's attempt at check scam belied claim that he
had accepted responsibility for counterfeiting crimes). We therefore
find no clear error. See United States v. Dickerson, 114 F.3d 464, 469
(4th Cir. 1997) (stating standard of review).

Third, Reynolds' counsel asserts that the government breached the
plea agreement by failing to file a motion for substantial assistance
under USSG § 5K1.1, p.s. Because Reynolds did not raise this issue
in the district court, our review is only for plain error. See United
States v. Wells, 163 F.3d 889, 900 (4th Cir. 1998) (stating standard
of review), cert. denied, 120 S. Ct. 109 (1999). We find none here
given that the government was not obligated to make the motion. See
United States v. Wallace, 22 F.3d 84, 87 (4th Cir. 1994) (finding no
binding obligation when government reserved right to determine
whether substantial assistance provided).

Finally, Reynolds' counsel suggests that the district court erred by
increasing Reynolds' base offense level by two levels under USSG
§ 2F1.1(b)(2)(B). The record is undisputed that Reynolds' relevant
conduct involved the sale of eleven vehicles to different purchasers.
_________________________________________________________________
*To the extent that counsel argues that Reynolds' counsel during the
plea and sentencing proceedings provided ineffective assistance, such
claims should be raised in a motion under 28 U.S.C.A. § 2255 (West
Supp. 1999), and not on direct appeal, where, as here, the record does not
conclusively show that counsel was ineffective. See United States v.
King, 119 F.3d 290, 295 (4th Cir. 1997) (providing standard). And to the
extent Reynolds now seeks to withdraw his guilty plea, we find no evi-
dence in the record that denial of his request would result in a miscar-
riage of justice. See United States v. Davis, 954 F.2d 182, 184 (4th Cir.
1992).

                    3
Because there was more than one victim, the district court did not
plainly err.

As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. We therefore affirm Reyn-
olds' conviction and sentence. This court requires that counsel inform
his client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel's motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                     4